      Case 2:21-cv-03637-JMY Document 1 Filed 08/16/21 Page 1 of 18




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 BRITTANY PEPPELMAN,

                             Plaintiff,
                                               Civil Action No.: ____________
            vs.

 CHRISTIAN HEATING AND AIR                     JURY TRIAL DEMANDED
 CONDITIONING, LLC

      and

 MORVENT AIR CONDITIONING
 AND HEATING, LLC,

                             Defendants.


                                      COMPLAINT

       Plaintiff Brittany Peppelman, by and through her attorneys, Bell & Bell, LLP,

hereby files the following Complaint and Jury Demand (“Complaint”).

                             PRELIMINARY STATEMENT

      1.       This is an action for an award of damages, punitive damages, attorneys’

fees and other relief on behalf of Brittany Peppelman, a former employee of Defendants

Christian Heating and Air Conditioning, LLC and Morvent Air Conditioning and Heating,

LLC (hereinafter collectively “MoreVent/Christian” or “Defendants”). Ms. Peppelman has

been harmed by Defendants’ harassment and discrimination on the basis of her sex and

was wrongfully terminated and retaliated against for reporting her concerns of illegal

and/or criminal activity and for refusing to engage in what she perceived to be illegal

activity by MoreVent/Christian including violations of overtime laws, failure to observe
       Case 2:21-cv-03637-JMY Document 1 Filed 08/16/21 Page 2 of 18




COVID-19 regulations, and MoreVent/Christian’s willingness to engage in conflicts of

interest.

      2.       This action is brought pursuant to Title VII of the Civil Rights Act of 1964,

as amended by the Civil Rights Act of 1991, 42 U.S.C. § 2000(e) et seq. (“Title VII”), the

Fair Labor Standards Act, 29 U.S.C. §215(a)(3) (“FLSA”), and the common law of the

Commonwealth of Pennsylvania.

                            JURISDICTIONAL STATEMENT

      3.       This Court has original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States pursuant to 28 U.S.C. §§ 1331 and 1391.

      4.       The jurisdiction of this Court is also invoked pursuant to 28 U.S.C. §

1343(4), which grants the District Court original jurisdiction in any civil action authorized

by law to be commenced by any person to recover damages to secure equitable or other

relief under any act of Congress providing for the protection of civil rights.

      5.       All conditions precedent to the institution of this suit have been fulfilled. On

April 29, 2021, Plaintiff timely filed a Charge of Discrimination with the United States

Equal Employment Opportunity Commission (“EEOC”), which was dual-filed as a

Complaint with the Pennsylvania Human Relations Commission (“PHRC”). On May 18,

2021, the EEOC issued a Notice of Right to Sue to Plaintiff. This Complaint has been

filed within ninety (90) days of Plaintiff’s receipt of said Notice.1



1
 Plaintiff dual-filed her Charge of Discrimination as a Complaint with the PHRC on April
29, 2021, less than one year ago, for Defendants’ violations of the Pennsylvania Human
Relations Act, 43 P.S. § 951, et seq. (“PHRA”). Ms. Peppelman intends to seek leave to
amend her Complaint to add her PHRA claims once it has been more than one year since
she dual-filed her EEOC Charge as a Complaint with the PHRC.



                                               2
       Case 2:21-cv-03637-JMY Document 1 Filed 08/16/21 Page 3 of 18




                                           VENUE

      6.       This action properly lies in the Eastern District of Pennsylvania, pursuant to

28 U.S.C. § 1391(b).

      7.       This action properly lies in the Eastern District of Pennsylvania because the

claims and significant activities associated with those claims arose in this judicial district,

and Plaintiff was employed by and terminated by Defendant in this judicial district.

                                          PARTIES

      8.       Plaintiff Brittany Peppelman (“Ms. Peppelman”) is an adult female citizen

and resident of East Norriton, Pennsylvania and the United States of America.

      9.       Defendant Christian Heating and Air Conditioning, LLC (“Christian”) is a

Pennsylvania company with its principal place of business at 1320 Industrial Highway,

Southampton, Pennsylvania 18966, where Ms. Peppelman was employed.

      10.      Defendant Morvent Air Conditioning and Heating, LLC (“MoreVent”) is a

Pennsylvania company with its principal place of business at 1041 Andrew Drive, West

Chester, Pennsylvania 19380. MoreVent did and continues to do business using the

fictitious name MoreVent Heating, Cooling & Plumbing. Ms. Peppelman worked for

MoreVent/Christian at Defendants’ location at 1320 Industrial Highway, Southampton,

Pennsylvania 18966.

      11.      At all relevant times, employees of Defendants acted as agents and servants

for Defendants.

      12.      At all relevant times, employees of Defendants were acting within the scope

of their authority and in the course of employment under the direct control of Defendants.

      13.      At all times material hereto, Defendants acted by and through their



                                               3
      Case 2:21-cv-03637-JMY Document 1 Filed 08/16/21 Page 4 of 18




authorized agents, servants, workmen and/or employees acting within the course and scope

of their employment with Defendants and in furtherance of Defendants’ business.

      14.      This cause of action arose out of transactions or occurrences that took place

in whole or in part in Bucks County, Pennsylvania.

      15.      At all times relevant hereto, Plaintiff Brittany Peppelman was an

“employee” of Defendants within the meanings of the laws at issue in this suit and is

accordingly entitled to the protections of said laws.

      16.      At all times relevant hereto, Defendants each acted as Plaintiff’s

“employer” within the meaning of the laws at issue in this suit and is accordingly subject

to the provisions of said laws.

      17.      This cause of action arose out of transactions or occurrences that took place

in whole or in part in the Eastern District of Pennsylvania.

      18.      Defendants each were and are business entities that do significant business

within the Commonwealth of Pennsylvania

      19.      Venue is appropriate in this Court.

      20.      This Honorable Court has personal jurisdiction over the Defendants.

                                           FACTS

      21.      Beginning on September 25, 2020, Ms. Peppelman was employed as the

Human Resources Director (“HR Director”) at Morvent Air Conditioning and Heating,

LLC, which includes Christian Heating and Air Conditioning, LLC, formerly named

CHVAC Target LLC.

      22.      While employed by MoreVent/Christian, Ms. Peppelman performed all her

duties in an excellent, hardworking, and dedicated manner.



                                              4
      Case 2:21-cv-03637-JMY Document 1 Filed 08/16/21 Page 5 of 18




      23.      Despite her loyalty and consistent performance, Ms. Peppelman was

subjected to discrimination and harassment on the basis of her sex and wrongfully

terminated as a result of such discrimination and in retaliation for objecting and refusing to

engage in violations of overtime laws including the FLSA, Pennsylvania Minimum Wage

Act, and other laws.

      24.      Ms. Peppelman worked for CHVAC Target LLC as a Human Resources

Manager until MoreVent/Christian acquired CHVAC Target LLC.

      25.      After the acquisition, MoreVent/Christian retained Ms. Peppelman and

promoted her to HR Director.

      26.      During her employment with MoreVent/Christian as HR Director, Ms.

Peppelman observed practices at MoreVent/Christian that she believed to be illegal and/or

wrongdoing, including violations of overtime laws, failure to observe COVID-19

regulations, and MoreVent/Christian’s engagement in conflicts of interest with respect to

investment advice and Defendants’ 401(k) Plan.

      27.      Ms. Peppelman learned that MoreVent/Christian did not properly calculate

non-exempt employees’ overtime pay rate.

      28.      MoreVent/Christian did not properly account for additional pay in

determining overtime for its employees.

      29.      Ms. Peppelman reminded the owners of MoreVent/Christian that

employees’ weekly hourly rate had to be recalculated when there is additional pay to

determine the overtime pay rate, and that any hours worked in excess of 40 hours is subject

to overtime pay.

      30.      However, the owners refused to recalculate the weekly pay rate and said



                                              5
       Case 2:21-cv-03637-JMY Document 1 Filed 08/16/21 Page 6 of 18




that they did not care whether or not it was legal, and that as long as it motivates

employees and helps the bottom line, they would do what they needed to do.

      31.          Ms. Peppelman explicitly told the owners that she did not feel comfortable

doing payroll if they chose to continue this practice.

      32.          She continued to urge the owners to abide by overtime laws, suggesting that

they speak with an attorney to find a way to incentivize employees legally.

      33.          Ms. Peppelman indicated that she had previously consulted with an

employment attorney who had informed her that the overtime practices were illegal.

      34.          The owners responded that they were the owners and they would do what

they wanted.

      35.          Ms. Peppelman objected and said that she refused to engage in anything

unethical or illegal.

      36.          It is Ms. Peppelman’s belief that MoreVent/Christian’s payroll practices

were unlawful and/or against federal and Pennsylvania wage and overtime laws.

      37.          Ms. Peppelman also observed that MoreVent/Christian was not executing

precautions that complied with COVID-19 regulations.

      38.          MoreVent/Christian had a travel ban policy in place based on Pennsylvania

Governor Tom Wolf’s guidelines that employees could not travel to states enumerated on a

travel ban list.

      39.          Employees were expected to inform Ms. Peppelman if they were planning

to travel out of state.

      40.          Ms. Peppelman learned that one of the owners of MoreVent/Christian had

traveled to a state on the ban list without informing Ms. Peppelman.



                                                6
      Case 2:21-cv-03637-JMY Document 1 Filed 08/16/21 Page 7 of 18




      41.      Ms. Peppelman approached the owner and reminded him about the travel

ban and told him that he would need to quarantine for fourteen (14) days, as required by

the state, before returning to work.

      42.      The owner said that he was the owner and was going to go into work

anyway, and that Ms. Peppelman could not enforce the policy.

      43.      Ms. Peppelman explained that it was a safety violation and could potentially

become a legal issue if he brought COVID-19 into the office.

      44.      The owner agreed, but said that he knew plenty of individuals in Human

Resources who thought Ms. Peppelman was being ridiculous and could not implement the

COVID-19 travel ban policy.

      45.      Ms. Peppelman’s efforts to enforce company policies and ensure

MoreVent/Christian was in compliance with regulations were repeatedly rebuffed during

her employment with MoreVent/Christian.

      46.      In addition, Ms. Peppelman raised concerns about possible conflicts of

interest that was arising at MoreVent/Christian.

      47.      One of the owners of MoreVent/Christian told Ms. Peppelman and her

employees as they were reviewing 401(k) paperwork that he was available to help them

pick stocks and could provide financial information and assistance.

      48.      Ms. Peppelman noticed that the owner of MoreVent/Christian had

ownership in the 401(k) brokerage company.

      49.      Ms. Peppelman confronted the owner, telling him that she believed that

giving employees advice on what stocks to invest in and other financial advice creates a

conflict of interest given his ownership in MoreVent/Christian and in the 401(k) brokerage



                                             7
      Case 2:21-cv-03637-JMY Document 1 Filed 08/16/21 Page 8 of 18




company.

      50.      The owner insisted that what he was doing was legal, but when Ms.

Peppelman later referred an employee to the owner for 401(k) guidance, the owner

declined to help the employee, thereby validating Ms. Peppelman’s concerns that a conflict

of interest was transpiring at MoreVent/Christian.

      51.      MoreVent/Christian furthermore actively fostered a work environment that

was leading its employees to develop medical problems.

      52.      Another female employee of MoreVent/Christian experienced severe work-

related anxiety and stress, which resulted in the employee being compelled to go to the

hospital after suffering panic attacks, diagnosed to be a result of work-related stress.

      53.      The high levels of stress ultimately led to the employee’s constructive

discharge.

      54.      As the Human Relations Director, Ms. Peppelman repeatedly asked the

owners to meet to discuss ways to reduce the employee’s stress in order to retain the

employee.

      55.      However, the owners refused, telling Ms. Peppelman that they wanted the

employee to leave.

      56.      Notably, the female employee had raised similar concerns to Ms.

Peppelman regarding proper and ethical conduct of business.

      57.      During her employment, Ms. Peppelman also observed that

MoreVent/Christian consistently devalued female employees and treated male employees

more favorably than female employees like Ms. Peppelman.

      58.      MoreVent/Christian was dominated by male employees and its leadership



                                               8
      Case 2:21-cv-03637-JMY Document 1 Filed 08/16/21 Page 9 of 18




workforce was particularly non-diverse.

      59.      Shortly after Ms. Peppelman began her employment at MoreVent/Christian,

she began experiencing blatant discrimination on the basis of her sex.

      60.      Several male owners, operators, and managers employed by

MoreVent/Christian began undermining Ms. Peppelman and her position, actively

interfering with Ms. Peppelman’s ability to carry out her responsibilities and shutting her

out of operations.

      61.      The male owners of MoreVent/Christian would give Ms. Peppelman tasks,

often conflicting one another when doing so, and ask her to obtain information from other

employees to complete the task.

      62.      However, when Ms. Peppelman would email her coworkers to obtain the

requested information, the employees would fail to respond to her emails.

      63.      Ms. Peppelman regularly alerted the owners to the complete lack of

cooperation from her male coworkers, and how it was making it harder for her to do her

job, but there was no effort from the owners to address the issue.

      64.      MoreVent/Christian also subjected Ms. Peppelman to differential treatment

from male employees, asking other male employees to confirm that Ms. Peppelman

completed tasks.

      65.      MoreVent/Christian never questioned its male managers about whether or

not they finished tasks.

      66.      The male leadership staff of MoreVent/Christian would systematically

exclude Ms. Peppelman from meetings; withhold information about company news,

changes, and policies; and refuse to accept input from her on human resources matters.



                                              9
      Case 2:21-cv-03637-JMY Document 1 Filed 08/16/21 Page 10 of 18




      67.      By way of example, MoreVent/Christian holds meetings called “START,

STOP, KEEP” (“SSK”) where employees can provide feedback on what they would like

MoreVent/Christian to start, stop, or keep doing.

      68.      Among Ms. Peppelman’s responsibilities as the HR Director were to

manage personnel files, lead and participate in employee goal setting and feedback

process, be an advocate for each individual employee’s advancement, and create a plan

addressing employee issues to support the growth of MoreVent/Christian.

      69.      Despite the fact that these SSK meetings directly relate to Ms. Peppelman’s

work, Ms. Peppelman was never informed about the meetings.

      70.      When Ms. Peppelman did learn that MoreVent/Christian was holding these

meetings without her present, she requested that she be permitted to attend.

      71.      MoreVent/Christian responded that human resources did not belong in those

meetings and prohibited her from attending.

      72.      Ms. Peppelman then requested that she be given the notes from the

meetings so that she could review them and keep them in the employee files.

      73.      MoreVent/Christian once again refused, telling Ms. Peppelman that it was

not her business to keep them.

      74.      Ms. Peppelman expressed that they are part of the employee files and she

should be aware of any issues that arise out of the meetings.

      75.      MoreVent/Christian then said that it would review the notes with Ms.

Peppelman.

      76.      Ms. Peppelman followed up every week to request the notes from the

meetings.



                                              10
         Case 2:21-cv-03637-JMY Document 1 Filed 08/16/21 Page 11 of 18




         77.    However, with the exception of one occasion, she was not provided with the

notes.

         78.    On Monday, November 16, 2020, Ms. Peppelman informed one of the male

owners that new COVID-19 regulations were being released and that MoreVent/Christian

would need to send an updated memo to all employees about the policies.

         79.    The owner asked Ms. Peppelman to send an email on the new guidelines

and how they should be implemented for MoreVent/Christian.

         80.    He informed Ms. Peppelman that they would meet the next day to put the

memo together.

         81.    The owner also asked Ms. Peppelman to obtain from his marketing manager

and controller all COVID-19 memos and information from across MoreVent/Christian

affiliates.

         82.    That same day, Ms. Peppelman sent an email to the owner outlining the

guidelines and her feedback, and asked when they would meet to discuss the development

of the memo.

         83.    Ms. Peppelman also sent emails to the marketing manager and controller in

order to obtain the information as requested.

         84.    The next day, Ms. Peppelman received emails from the owner and the

marketing manager demanding extra tasks from her, but as usual, providing no substantive

response to her email.

         85.    Ms. Peppelman responded with the information requested and asked for a

response to her email on the COVID-19 guidelines.

         86.    She also informed the owner that the other employees she had contacted



                                                11
      Case 2:21-cv-03637-JMY Document 1 Filed 08/16/21 Page 12 of 18




had not responded to her emails with the necessary information.

      87.      On Wednesday, November 18, 2020, Ms. Peppelman met with the male

owner who told Ms. Peppelman that he had already taken care of the COVID-19 memo.

      88.      Ms. Peppelman reminded him that he had tasked her with putting the memo

together and the plan had been for them to discuss the memo together.

      89.      However, the owner simply said that the attorneys were handling the memo

and that she would get hers on Friday.

      90.      Ms. Peppelman told the owner that she needed open communication and

timely responses from her supervisors and that she was not sure if she could work at

MoreVent/Christian if they continued to keep her out of conversations and prevent her

from doing her job.

      91.      The owner responded by telling Ms. Peppelman, “Fine, make your last day

effective today, pack up your things, and get out of here!”

      92.      Ms. Peppelman reminded the owner that there were numerous pending tasks

with the acquisition of the company and her leaving would pose an issue.

      93.      The owner yelled at Ms. Peppelman to “leave now!” and terminated her

employment.

      94.      Defendants’ termination of Ms. Peppelman is highly suspicious given its

close proximity in time to her objecting and refusing to engage in MoreVent/Christian’s

illegal conduct and/or wrongdoing.

      95.      Defendants’ termination of Ms. Peppelman is further suspicious given that

Ms. Peppelman was amply qualified for her position, had been performing excellently, and

was never informed of any valid grounds for her termination.



                                             12
      Case 2:21-cv-03637-JMY Document 1 Filed 08/16/21 Page 13 of 18




      96.      In terminating Ms. Peppelman in retaliation for her refusal to go along with,

and objection to the illegal activity and/or wrongdoing being condoned and engaged in by

MoreVent/Christian, MoreVent/Christian wrongfully terminated Ms. Peppelman in

violation of Pennsylvania public policy.

      97.      In terminating Ms. Peppelman in retaliation for her objecting to violations

of the FLSA and opposing acts made illegal by the FLSA, Defendants violated the FLSA.

      98.      In discriminating and harassing Ms. Peppelman because of her sex, and in

terminating Ms. Peppelman as a result of her sex, Defendants violated Title VII.

      99.      Ms. Peppelman has suffered significant financial losses, including lost

wages and other benefits of employment, as a direct and proximate result of the actions and

inactions of the Defendants.

      100.     As a result of the Defendants’ conduct described herein, Ms. Peppelman has

incurred a significant obligation for attorneys’ fees and costs of bringing this action.

      101.     As a result of Defendants’ conduct described herein, Ms. Peppelman has

suffered and continues to suffer significant emotional distress.

      102.     Defendants and their agents acted with knowledge of, or in reckless

disregard of the probability that their actions and inactions would cause Ms. Peppelman to

suffer emotional distress.

                                        COUNT I
                                   Wrongful Termination

      103.     Plaintiff Brittany Peppelman repeats and incorporates by reference the

allegations of all previous paragraphs as if fully set forth at length herein.

      104.     Ms. Peppelman opposed and refused to participate in unethical, illegal




                                               13
      Case 2:21-cv-03637-JMY Document 1 Filed 08/16/21 Page 14 of 18




and/or fraudulent activity engaged by Defendants, as alleged herein.

      105.      Defendants terminated Ms. Peppelman in retaliation for her discovery,

reporting, opposition to and refusal to engage in unethical, fraudulent and/or illegal activity

in violation of Pennsylvania public policy.

      106.      The illegal conduct that Ms. Peppelman objected to and refused to engage

in included, without limitation, Defendants’ violations of the Pennsylvania Minimum

Wage Act, Fair Labor Standards Act, violation of state and federal safety protocols relating

to the COVID-19 pandemic, and conflicts of interest regarding conflicts of interest and

self-dealing relating to investment advice and Defendants’ 401(k) plan.

      107.      The above-described conduct of Defendants, in terminating Ms. Peppelman,

represents wrongful termination under the common law of the Commonwealth of

Pennsylvania.

      108.      As the direct and proximate result of Defendants’ wrongful termination of

Ms. Peppelman in violation of Pennsylvania public policy, Plaintiff Brittany Peppelman

has sustained loss of earnings, severe emotional and psychological distress, embarrassment

and humiliation, damage to her personal and professional character and reputation, loss of

self-esteem, loss of future earning power, as well as back pay, front pay, and interest due

thereon, and has incurred attorneys’ fees and costs.

                                        COUNT II
   Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000(e), et seq.

     109.       Plaintiff repeats and incorporates by reference the allegations of all previous

paragraphs as fully as though the same were set forth at length herein.

     110.       Based on the foregoing, Defendants MoreVent/Christian engaged in




                                              14
         Case 2:21-cv-03637-JMY Document 1 Filed 08/16/21 Page 15 of 18




unlawful employment practices in violation of Title VII.

      111.      In discriminating against and harassing Ms. Peppelman because of her sex,

Defendants MoreVent/Christian violated Title VII.

      112.      Defendants’ violations were intentional and willful.

      113.      Defendants’ violations warrant the imposition of punitive damages.

      114.      As a direct result of the unlawful employment practices engaged in by

Defendants, Plaintiff Brittany Peppelman has sustained loss of earnings, severe emotional

and psychological distress, embarrassment and humiliation, damage to her personal and

professional character and reputation, loss of self-esteem, loss of future earning power, as

well as back pay, front pay, and interest due thereon, and has incurred attorneys’ fees and

costs.

      115.      Ms. Peppelman is now suffering and will continue to suffer irreparable

harm and monetary damages as a result of Defendants’ actions unless and until this Court

grants the relief requested herein.

                                     COUNT III
                     Fair Labor Standards Act, 29 U.S.C. §215(a)(3)
      116.      Plaintiff repeats and incorporates by reference the allegations of all previous

paragraphs as fully as though the same were set forth at length herein.

      117.      In terminating Ms. Peppelman and taking other actions against Ms.

Peppelman in retaliation for her complaints about Defendant’s illegal overtime practices,

Defendants violated the Fair Labor Standards Act, 29 U.S.C. §215(a)(3).

      118.      Defendants discriminated against and terminated Ms. Peppelman in

retaliation for her complaints and refusal to engage in Defendants’ illegal overtime

practices in violation of 29 U.S.C. §215(a)(3).


                                              15
      Case 2:21-cv-03637-JMY Document 1 Filed 08/16/21 Page 16 of 18




     119.      Defendants’ violations of the FLSA were intentional and undertaken with

malice or reckless indifference to Ms. Peppelman’s federally protected rights.

     120.      Defendants’ actions were malicious as they were taken with knowledge that

they violated federal laws against retaliation.

     121.      Defendants’ actions were taken with reckless indifference as they were

taken with knowledge that they might violate federal laws against retaliation.

     122.      Said violations warrant the imposition of punitive damages.

     123.      As the direct and proximate result of Defendants’ violations of the FLSA,

Plaintiff has sustained a loss of earnings, severe emotional and psychological distress, loss

of self-esteem, loss of future earning power, as well as back pay, front pay, and interest due

thereon along with and/or in addition to the damages and losses set forth herein.

     124.      Ms. Peppelman is now suffering and will continue to suffer irreparable

harm and monetary damages as a result of Defendants’ actions unless and until this Court

grants the relief requested herein.

                                  PRAYER FOR RELIEF

     125.      Plaintiff repeats and incorporates by reference the allegations of all previous

paragraphs as fully as though the same were set forth at length herein.

      WHEREFORE, Plaintiff Brittany Peppelman respectfully requests that this Court

enter judgment in her favor and against Defendants and Order:

            a. Appropriate equitable relief;

            b. Defendants compensate Plaintiff with a rate of pay and other benefits and

               emoluments of employment to which she would have been entitled had she

               not been subjected to unlawful discrimination, harassment and retaliation;



                                               16
Case 2:21-cv-03637-JMY Document 1 Filed 08/16/21 Page 17 of 18




    c. Defendants compensate Plaintiff with the wages and other benefits and

       emoluments of employment lost because of its unlawful conduct;

    d. Defendants pay Plaintiff punitive damages;

    e. Defendants pay Plaintiff liquidated damages;

    f. Defendants pay Plaintiff compensatory damages for future pecuniary losses,

       pain and suffering, inconvenience, mental anguish, loss of employment and

       other nonpecuniary losses as allowable;

    g. Defendants pay Plaintiff’s costs of bringing this action and her attorneys’

       fees;

    h. Plaintiff be granted any and all other remedies available pursuant to Title

       VII, the FLSA, Pennsylvania common law and any other applicable laws;

       and

    i. Such other and further relief as is deemed just and proper.




                                     17
     Case 2:21-cv-03637-JMY Document 1 Filed 08/16/21 Page 18 of 18




                                   JURY DEMAND

     126.    Plaintiff hereby demands trial by jury as to all issues so triable.



                                                    Respectfully submitted,

                                                    BELL & BELL LLP



                                            By:     ____________________________
                                                    Christopher A. Macey, Jr., Esq.
                                                    Bell & Bell LLP
                                                    1617 John F. Kennedy Boulevard
                                                    Suite 1254
                                                    Philadelphia, PA 19103
                                                    (215) 569-2500

                                                    Attorneys for Plaintiff
                                                    Brittany Peppelman
Dated: August 13, 2021




                                            18
